Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,838,683. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application and claim 1 of U.S. Patent No. 10,838,683 both contains the following claimed subject matters: A microphone comprising: a capsule that converts sound waves into an analog audio signal; a compressor circuitry that receives and compresses the analog audio signal; and a microphone body that encloses the compressor circuitry and capsule.
Claim 1 of the instant application is broader in scope with respect to claim 1 of U.S. Patent No. 10,838,683.

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sjursen et al. (US 2009/0180653 A1).
Claim 9, a method for providing an audio signal, the method comprising: converting sound waves into an analog audio signal (Fig.8 and ¶0036, sound received by microphone 802 and converted into a signal (note: the signal is in analog format since Fig.8 shows the signal is input to ADC 808 and no conversion of signal format by preamp 804 and compression limiter 806); and compressing the analog audio signal to provide a compressed analog audio signal (Fig.8 and ¶0036, compression limiter 806 compress the signal), thereby providing an audio signal (Fig.8, ¶0004 and ¶0036, convert acoustical signal through a sound processing circuit for an acoustical output signal). 

Claim 11, further comprising: providing a microphone housing (¶0004, houses microphone and sound processing circuit) (Fig.1 and ¶0015) that encloses electrical circuitry for converting sound waves into analog audio signals, compressing analog audio signals, converting analog signals to digital signals, and outputting digital signals (Fig.8 and ¶0036).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sjursen et al. (US 2009/0180653 A1) in view of Shajaan et al. (US 2009/0003629 A1).
Claim 1, Sjursen teaches microphone (Sjursen, Fig.1 and ¶0015, hearing aid with microphone; Fig.8, microphone with processing circuit) comprising: converts sound waves into an analog audio signal (Sjursen, Fig.8 and ¶0036, sound received by microphone 802 and converted into a signal (note: the signal is in analog format since Fig.8 shows the signal is input to ADC 808 and no conversion of signal format by preamp 804 and compression limiter 806); a compressor circuitry that receives and compresses the analog audio signal (Fig.8 and ¶0036, compression limiter 806 compress the signal).
Sjursen does not teach a capsule and a microphone body that encloses the compressor circuitry and capsule.
Shajaan teaches a capsule and a microphone body that encloses the compressor circuitry and capsule (Shajaan, ¶0003, electronic circuit embodied in microphone capsule and the microphone capsule protected by protective cover). The motivation to combine Shajaan with Sjursen is for increase performance of signal processing (Shajaan, ¶0003).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to implement in where a capsule and a microphone body that encloses the compressor circuitry and capsule as taught by Shajaan in Sjursen for increase performance of signal processing.
Claim 2, the combination of Sjursen and Shajaan teaches further comprising: an interface that outputs the compressed analog audio signal (Sjursen, Fig.8 and ¶0036, ADC 808). 
Claim 3, the combination of Sjursen and Shajaan teaches further comprising: an analog to digital converter (ADC) that converts the compressed analog audio signal into a compressed digital audio signal (Sjursen, Fig.8 and ¶0036, ADC 808); and an interface that outputs the compressed digital audio signal (Sjursen, Fig.8 and ¶0036, speaker 818). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 28, 2021